Case 4:18-cv-03451-JST Document 81-7 Filed 06/10/20 Page 1 of 4




          EXHIBIT A
                                                          Case 4:18-cv-03451-JST Document 81-7 Filed 06/10/20 Page 2 of 4


                                                                                                                                                                                                                                               Sell   your    art       Login     Sunup




                              0            REDBUBBLE                  centwoe



                                    Clothing                    Stickers                      Phone     Cases              Well   Am            I        e     Living        ads   Babies            Aces   ore   Stationery           Gifts                  Explore         designs




                                                                                                                                                                                                                                 c2




                                                                                                                                                                                                                                      Centipede                     Slim         Fit    T Shirt
                                                                                                                                                                                                                                                        cub       bl ern u nki




                                                                                                                                                                                                                                      $1592


                                                                                                                                                                                                                                                                         XL       2XL     3XL




                                                                                                                                                                                                                                      Print    Location



                                                                                                                                                                                                                                        Front




                                                                                                                                                                                                                                      CID
                                                                                                                                                                                                                                      El    View      size   guide




                                                                                                                                                                                                                                            Delivery

                                                                                                                                                                                                                                            25piost    by10 December




                                                                                                                                                                                                                                      CID
                                                                                                                                                                                                                                      111   View      size   guide




                                                                                                                                                                                                                                      M     Delivery

                                                                                                                                                                                                                                            Express    by   10    December




                                                                                                                                                                                                                                      COI
                                                                                                                                                                                                                  +17   colors
                                                                                                                                                                                                                                            View      size   guide




                                                                                                                                                                                                                                            Delivery
Available           t   shirt            styles                                                                                                                                                                                             Lxpress    by    10   December




                                                                                                                                                                                                                                      CEO
                                                                                                                                                                                                                                      ▪     View      size   guide




                                                                                                                                                                                                                                      M     Delivery
                                                                                                                                                                                                                                            EXPms5     by   10    December




                                                                                                                                                                                                                                      COD
Classic   T Shirt                                                       C   ra   ohm T Shirt                                           toce   sleeve   rshirt                           Long T   Shirt



51736                                                                                                                                                                                   $2520
                                                                                                                                                                                                                                            view      size   guide



  View             design           an +45       products
                                                                                                                                                                                                                                      M
            this

                                                                                                                                                                                                                                            Delivery

                                                                                                                                                                                                                                            Express    by   10 idiecernber




Features                                                                                                                                  Reviews                                                                                     CID
    Slim    fit    but   if   thats        not your thing        order      a    si7e




    Solid    COlOr tShirta               are   100   Cotton heather               grey   IS   90    COMOn       10   polyester                                                                                                        ▪     View      size   guide
    charcoal        heather           is   52    cotton    48     polyester


    42    oz   1459           but   if   thats    too   light   try   our heavier         Classic     T Shirt                                                                                                                               Delivery

                                                                                                                                                                                                                                            Express    by   10    December
                                                                                                                                          +   Read     all   130   reviews
    Ethically      sourced




                                                                                                                                                                                                                                      COD
                                                                                                                                                                                                                                      ▪     View      size   guide




                                                                                                                                                                                                                                      M     Delivery
                                                                                                                                                                                                                                            Express    by10 December




                                                                                                                                                                                                                                      C=1


                                                                                                                                                                                                                                                                                                  AT00005984
                                                     Case 4:18-cv-03451-JST Document 81-7 Filed 06/10/20 Page 3 of 4


                                                                                                                                                                                                                                                             El   View   size      guide




                                                                                                                                                                                                                                                                  Delivery
                                                                                                                                                                                                                                                                  Express   by   it    Decernber




                                                                                                                                                                                                                                                                  Delivery
               Centipede                                                                                                                                                                                                                                          Express   by   10    DCCO11bor

               Desgned      b    bubblemunki                                                                                                                                                                                                                      Standard    between          10   12 December




                hubblemunki

                C5mbildge         United      Kingdom




Moon       Patrol                                             Tempest                                                 Asteroids                                      Asteroids   Deluxe                                  Dalaidan                                             Classic         Invaders



$1592                                                         $1592                                                   $1592                                          $1592                                               $1592                                                $1592




View bubblernunks                  shop




Similar designs


Explore       similar   designs         f   ram over    700000        independent          artists




Tempest        by   bubblernunki                              Cat not Your See I by          nbi   neon               Ostecldubyt77bblenoeki                         Scramble    by babblemtinki                         N511 Soar      lea by   fona22                      CASTLEMAN                by idaspark



$1592                                                         $130                                                    $1592                                          $1552                                               $8736                                                $1997




Lola spate          leveler     by celeste      Caller        Beetles    by   Paten   na   Kiriloce                   centipede      mural   by TheltaletFish5tOre   Arcade   Kong by bubblomunki                        classic     invaders    by bubblomunki               Donkey           lung Arcade      by ogni



SIS   38                                                      $138                                                    $1739                                          $1592                                               FIS32                                                $18      SS




1 Shirts Tags


    arcade          game          sci   fi      retro         video   games




All   Product Tags


    arcade          game          tel   fi      retro         video   games




                                            311                                                                               C21

                           Worldwide           Shipping                                                              Secure    Payments                                                           Free     Return                                                                     Local    Support

               hvailabla    aSteyJod           3r   Express   Jelivery                             roma   Sec ure   payment   witl   SSC bit SSL   Encryption                 Exchange    or   money   bsick   gvoraxr    Ea   ell                                           24r7 Carlcdttl           support


                                   Learn      more                                                                        Learn   more                                                             Learn       more                                                               Submit        a request




A     Report Content                    Copyright       inf   ringement




                                                                                                                                                                                                                                                                                                                          AT00005985
                                                   Case 4:18-cv-03451-JST Document 81-7 Filed 06/10/20 Page 4 of 4


                                                                                                                               off        promos      and the best
                                                                                                                 ciit10    indie    art   ever



                                                                                                                 Your   0111   dd


                                                                                                                                                                         USD$    English           Mature content   Hidden




                                                          Shop                              About                                          Help                                 Social




                                                          Gift   Guides                     About     Us                                   Delivery                               El     Instegram


                                                          Pen    Air                        Social   Responsibility                        Returns                                 f     nacebook


                                                          Slog                              Partner Program                                Help   Center                          flt    Twitter




                                                          Give    Savings   Get   Savings   Affiliates                                     Guidelines                              t     Turnblr


                                                          Student      Discount             Sell   your   art                              Copyright                              0      Pinterest




                                                          Login                             lobs                                           Investor     Center


                                                          Signup                            Artist   bog                                   Contact      Us


                                                          Bulk orders




                                                          0       REDBUBBLE




                                                                                                                111            11           I           I11          1




                                                                                                                                    rn Ap p     ito7e




                                                                                                                          OnodbubbbrJIcIghrs0005seu




htipswwwredbubblecomshopfp33136100NL9ACclueykookaburragridpos=88mbs=24716936ef36431M92erdc64c5f547eb8cref=shopgridEesearchTerm=Centipede

Fire   fox   70010

42E63        PM 1242019

Windows        10   Enterprise   64 bit   Build   17763




                                                                                                                                                                                                                             AT00005986
